Golbert v Golbert (2015 NY Slip Op 04608)





Golbert v Golbert


2015 NY Slip Op 04608


Decided on June 3, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 3, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
CHERYL E. CHAMBERS
BETSY BARROS, JJ.


2014-10013
 (Index No. 50254/12)

[*1]Alexi Golbert, appellant, 
vBracha Golbert, respondent.


Peter C. Lomtevas, Brooklyn, N.Y., for appellant.

DECISION & ORDER
Appeal from a judgment of the Supreme Court, Kings County (Patricia E. Henry, J.), dated July 2, 2014. The judgment, insofar as appealed from, awarded sole custody of the parties' child to the defendant, and awarded the defendant child support in the sum of $1,783 per month.
ORDERED that the judgment is affirmed insofar as appealed from, without costs or disbursements.
Although this Court's authority with respect to custody determinations is as broad as that of the trial court, "[s]ince custody determinations depend to a great extent upon an assessment of the character and credibility of the parties and witnesses, deference is accorded to the trial court's findings, and such findings will not be disturbed unless they lack a sound and substantial basis in the record" (Matter of Kreischer v Perry, 83 AD3d 841, 841; see Eschbach v Eschbach, 56 NY2d 167, 173-174; Matter of Bosede v Agbaje, 121 AD3d 675, 676; Matter of Soto v Cruz, 119 AD3d 592, 593; Matter of James A.-S. v Cassandra A.-S., 107 AD3d 703, 706). Here, the Supreme Court's determination to award sole custody of the parties' child to the defendant has a sound and substantial basis on the record.
The plaintiff's remaining contentions are without merit.
DILLON, J.P., DICKERSON, CHAMBERS and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court